          Case
           Case2:19-ap-01194-BR
                 2:19-ap-01194-BR Doc
                                   Doc3-1  Filed07/03/19
                                       4 Filed  07/01/19 Entered
                                                           Entered07/03/19
                                                                   07/01/1915:42:03
                                                                            11:59:28 Desc
                                                                                      Desc
                                     AP-Summons
                                    Main Document Page   11
                                                      Page ofof
                                                              33


Attorney or Party Name, Address, Telephone &FAX Nos., State Bar No. &          FOR COURT USE ONLY
Email Address

Sonia Singh
banning Gill Diamond & Kollitz
1900 Avenue of the Stars 11th FI
Los Angeles, CA 90067
310-277-0077




Plaintiff or Attorne for Plaintiff

                                        UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA -LOS ANGELES
I n re:

                                                                               C,4SE No.: 2:17-bk-17975-BR

 Hadley Collision Center, Inc.                                                 CHAPTER: 7


                                                                               ADVEFdSARY NUMBER: 2:19-8 -01194—BR
                                                                Debtors .

Brad D. Krasnoff, Chapter 7 Trustee


                                                                Plaintiffs)
                               Versus
                                                                                  SUMMONS AND NOTICE OF STATUS
                                                                                       `eo1YFERGNCG'IV /yD Y GRa7MR I
Courtesy Transport &Towing, Inc., a California corporation
                                                                                           PROCEEDING [LBR 7004-1]

                                                            Defendant s



TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left-hand corner of this page. The deadline to file and serve a written response is
07/31/2019. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

A status conference in the adversary proceeding commenced by the Complaint has been set for:
            Date:                September 4, 2019
            Time:                02:00 PM
            Hearing Judge:       Barry Russell
            Location:            255 E Temple St., Crtrm 1668, Los Angeles, CA 90012



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                       F 7004~1.SUMN[ONS./4['V.PRQC
        Case 2:19-ap-01194-BR                     Doc 4 Filed 07/03/19 Entered 07/03/19 15:42:03                                    Desc
                                                   Main Document    Page 2 of 3


                                         PROOF OF SERVICE OF DOCUMENT
 am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1900
Avenue of the Stars, 11th Floor, Los Angeles, CA 90067-4402.

A true and correct copy of the foregoing document entitled (specify): SUMMONS AND NOTICE OF STATUS
CONFERENCE IN ADVERSARY PROCEEDING [LBR 7004-11' TRUSTEE'S COMPLAINT FOR AVOIDANCE AND
RECOVERY OF FRAUDULENT TRANSFERS' ADVERSARY COVER SHEET' COURT NOTICE RE CONTINUANCES'
AND FREE LEGAL HELP NOTICE will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 July 3, 2019 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                         D Service information continued on attached page.

2. SERVED SY UNITED STATES MAIL:
On (date) Julv 3, 2019 , I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed,



                                                                                         D Service information continued on attached page.

3.SERVED BY PERSONAL DELIVERY OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) July 3, 2019 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery an, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

PERSONAL DELIVERY — ALSSI — TO BE DELIVERED BY 7/8/19
The Honorable Barry Russell
U.S. Bankruptcy Court
Roybal Federal Building
Bin outside of Suite 1660
255 E. Temple Street
Los Angeles, CA 90012

                                                                                         ❑ Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 July 3, 2Q19                              Gloria Ramos                                         /S/GLORIA RAMOS
 Date                                      Printed Name                                         Signature




            This form is mandatory. it has been approved for use by the United States 8ankrupicy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
        Case 2:19-ap-01194-BR                      Doc 4 Filed 07/03/19 Entered 07/03/19 15:42:03                                    Desc
                                                    Main Document    Page 3 of 3


                                                  ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF")

   • Brad D Krasnoff(TR) BDKTrustee@dgdk.com,
     bkrasnoff@ecf.axosfs.com;DanningGill@gmail.com
   • Sonia Singh ss@dgdlc.com, danninggill@gmail.com,ssingh@ecf.inforuptcy.com
   • United States Trustee(LA) ustpregionl6.la.ecf@usdoj.gov

2. SERVED BY U.S. MAIL

Defendant                                           Defendant                                           Courtesy Copy
Courtesy Transport &Towing, Inc.                    Courtesy Transport &Towing, Inc.                    Neil Evans
Attn: Officer, Matlagirlg or General                c/o Neil Evans                                      13351 D Riverside Drive, Suite 612
Agent                                               Agent for Service ofProcess                         Sherman Oaks, CA 91423
15146 Carey Ranch Ln.                               1979 Hathaway Ave.
Sylmar, CA 91342                                    Westlake Village, CA 91362




            This form is mandatory. IY has been approved for use by the United States Bankruptcy Court for the Central District of Califiornia.

June 2012                                                                                       F 9013-3.1.PROOF.SERVICE
